     Case 2:18-cv-00292-SAB     ECF No. 89     filed 06/17/20   PageID.1041 Page 1 of 2



 1
 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 3                                                               EASTERN DISTRICT OF WASHINGTON



 4                                                                Jun 17, 2020
                                                                      SEAN F. MCAVOY, CLERK
 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 AMOS ROGERS LITTLE, III, ESQ., AS
10 PERSONAL REPRESENTATIVE OF                      NO. 2:18-CV-00292-SAB
11 THE ESTATE OF J. K., a Deceased Minor
12 Child, ERICA KELLEY, and JOSHUA
13 KELLEY,                                         ORDER DISMISSING
14              Plaintiffs,                        PLAINTIFFS ERICA KELLEY
15              v.                                 AND JOSHUA KELLEY
16 GRANT COUNTY HOSPITAL
17 DISTRICT #1 d/b/a SAMARITAN
18 HEALTH CARE, BRIAN ROBERTSON,
19 M.D., KATHERINE MOLTHAN, R.N.,
20 SALLY SCHWAB, R.N., MICHAEL
21 LEEDOM, R.N., JODEE SHEETS, R.N.,
22 and NATALIYA MIKHAYLIK, R.N.,
23              Defendants.
24
25        Before the Court is the parties’ Stipulation for Dismissal With Prejudice of
26 Plaintiffs Erica Kelley and Joshua Kelley. ECF No. 88.
27        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to the
28 dismissal of Plaintiffs Erica Kelley and Joshua Kelley as parties is the above-

      ORDER DISMISSING PLAINTIFFS ERICA KELLEY AND JOSHUA
      KELLEY D~ 1
     Case 2:18-cv-00292-SAB     ECF No. 89    filed 06/17/20   PageID.1042 Page 2 of 2



 1 captioned action against Defendant Grant County Hospital District #1 d/b/a/
 2 Samaritan Health Care with prejudice and without fees or costs to any party. All
 3 other claims asserted on behalf of the Estate of J.K. remain.
 4        Accordingly, IT IS HEREBY ORDERED:
 5        1.    The parties’ Stipulation for Dismissal With Prejudice of Plaintiffs
 6 Erica Kelley and Joshua Kelley, ECF No. 88, is GRANTED.
 7        2.    The claims asserted by Plaintiffs Erica Kelley and Joshua Kelley
 8 against Defendant Grant County Hospital District #1 d/b/a/ Samaritan Health Care
 9 are DISMISSED with prejudice and without fees or costs to any party.
10        3.    Plaintiffs Erica Kelley and Joshua Kelley are DISMISSED as
11 Plaintiffs in the above-captioned case.
12        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
13 this Order and to provide copies to counsel.
14        DATED this 17th day of June 2020.
15
16
17
18
19
                                             Stanley A. Bastian
20
                                       United States District Judge
21
22
23
24
25
26
27
28

      ORDER DISMISSING PLAINTIFFS ERICA KELLEY AND JOSHUA
      KELLEY D~ 2
